DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The RCE filed on 05/17/2022 has been entered. Claims 1-2, 5, 7-11, 13-17, and 19-21 are currently pending. Claims 3-4, 6, 12, 18, and 22-23 have been cancelled. Applicant’s amendments have overcome the rejections of the claims under 35 U.S.C. 112(b) previously set forth in the Final Office Action mailed 03/23/2022. 

Election/Restrictions
Claim 1 is allowable. Claim 11, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 10/08/2021, is hereby withdrawn and claim 11 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 5, 7-11, 13-17, and 19-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks submitted by Applicants filed 05/17/2022, as well as the claim amendments made therein, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding independent claim 1, patentability is indicated as existing, at least in part, with the claimed features of a planar antenna clamp system comprising: a base having a top surface; a connector mounted to the base and configured to provide an interface to a communication device; a clamp arm having top and bottom surfaces, wherein a proximal end of the clamp arm is mounted to the base such that, when in an open configuration, an air gap exists between the top surface of the base and the bottom surface of the clamp arm at a distal end of the clamp arm, and wherein the clamp arm and the base are oriented with respect to one another such that conductors of a planar antenna may be positioned in the air gap when in the open configuration; a matching circuit disposed on the top surface of the base and electrically connected to the connector, wherein no solder is used to couple the matching circuit to the conductors of the planar antenna, wherein the base is shaped so as to provide alignment guides configured to align the conductors of the planar antenna with the matching circuit as a conductor end of the planar antenna is inserted into the air gap; and a clamp configured to compress the conductors of the planar antenna between the top surface of the base and the bottom surface of the clamp arm when the conductor end is inserted into the air gap and the clamp arm is in a closed configuration such that the conductors of the planar antenna are operatively coupled with the matching circuit thereby enabling operation of the planar antenna only when the clamp arm is in the closed configuration, and wherein when the clamp arm is in the open configuration, the planar antenna is not attached to the planar antenna clamp system and the planar antenna will not function.
Montgomery et al. (US 20120306715 A1) teaches a planar antenna clamp system comprising: a base having a top surface; a connector mounted to the base and configured to provide an interface to a communication device; a matching circuit disposed on the top surface of the base and electrically connected to the connector, wherein no solder is used to couple the matching circuit to the conductors of the planar antenna; and a clamp configured to compress the conductors of the planar antenna between the top surface of the base and the clamp arm is in a closed configuration such that the conductors of the planar antenna are operatively coupled with the matching circuit thereby enabling operation of the planar antenna only when the clamp arm is in the closed configuration, and wherein when the clamp arm is in the open configuration, the planar antenna is not attached to the planar antenna clamp system and the planar antenna will not function.
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above, particularly the claimed features of: 
a clamp arm having top and bottom surfaces, wherein a proximal end of the clamp arm is mounted to the base such that, when in an open configuration, an air gap exists between the top surface of the base and the bottom surface of the clamp arm at a distal end of the clamp arm, and wherein the clamp arm and the base are oriented with respect to one another such that conductors of a planar antenna may be positioned in the air gap when in the open configuration;
wherein the base is shaped so as to provide alignment guides configured to align the conductors of the planar antenna with the matching circuit as a conductor end of the planar antenna is inserted into the air gap; and a clamp configured to compress the conductors of the planar antenna between the top surface of the base and the bottom surface of the clamp arm when the conductor end is inserted into the air gap and the clamp arm is in a closed configuration.
Thus, the pertinent prior art, when taken alone or in part, cannot be construed as teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant. 
Claims 2, 5, 7-11, 13-17, and 19-21 are dependent therefrom and are included in the allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Leah Rosenberg/
Examiner, Art Unit 2845
06/09/2022
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845